DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are currently pending. 
The application, filed 06/05/2020, claims priority from provisional application 62858543, filed 06/07/2019.

Claim Interpretation
Claims 7-9 reciting "optimization oracle adapted for solving" are interpreted as not invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6, because of their supporting structure: a computer readable storage medium for storing computer-executable instructions which cause a digital computer, an optimization oracle comprising a digital computer, and a digital computer comprising a central processing unit; a communication port for operatively connecting the digital computer to an optimization solver; a memory unit.

 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the optimization oracle adapted for solving in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to the previously identified optimization oracle adapted for solving, a corresponding structure in the specification reads: 
'[00053] The term "optimization oracle" refers to a physical device or an algorithm comprising an optimization solver and an additional set of steps programmed as an outer algorithm to solve the mixed-integer programming problem'.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections

Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 recites the limitation "the provided functions" in line(s) 12. There is insufficient antecedent basis for this limitation in the claim. There are no "provided functions" anteceding this limitation in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method (process = 2019 PEG Step 1 = yes), claim 7 recites a computer readable storage medium for storing computer-executable instructions which cause a digital computer, claim 8 recites an optimization oracle for solving a mixed-integer programming problem, claim 9 recites a digital computer (machine, manufacture = 2019 PEG Step 1 = yes), 
Step 2A, Prong One:
Claims 1 and 7-9 are substantially drawn to mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two:
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea.
Claims 1 and 7-9 recite obtaining an indication of a mixed-integer programming optimization problem. The specification reads: "[00084]… an indication of the mixed-integer programming problem is obtained as an input". These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts, such as. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. As to the limitation outputting a response based on the comparisons, it is considered generic displaying. 
Claims 1 and 7-9 recite “providing at least one corresponding solution obtained from the optimization oracle”. It is insignificant extra-solution activity. The specification reads: "[000123]… corresponding solution is provided to the memory unit 22 of the digital computer 8". The Examiner notes that MPEP 2106.05(g) Insignificant Extra-Solution Activity [R-08.2017] reads: “… When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: (1) Whether the extra-solution limitation is well known". 
This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B:
As to the limitations "for solving a mixed-integer programming problem", they amount to merely indicating a field of use or technological environment in which to apply a judicial exception. See MPEP '2106.05(h) Field of Use and Technological Environment [R-10.2019] Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr... Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application', and also MPEP 2106.05(h) “… vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data 
As to the computer readable storage medium, digital computer, optimization oracle, optimization solver, central processing unit, communication port, and memory unit; they are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The specification reads: '[00060]… digital computer 8 may be any type of digital computer' and '[00053] The term "optimization oracle" refers to a physical device or an algorithm comprising an optimization solver and an additional set of steps programmed as an outer algorithm to solve the mixed-integer programming problem'. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation.
As to the additional elements of providing at least one corresponding solution obtained from the optimization oracle; as discussed above, they are insignificant extra-solution activity, and it is routine, well known and conventional in the pertinent art. The specification reads: "[000123]… corresponding solution is provided to the memory unit 22 of the digital computer 8". Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claims:
Step 2A, Prong One:
Dependent claims 5 and 6 are substantially drawn to mathematical and/or numerical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A Prong two:
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea.
Dependent claims 4 and 6 recite providing data and receiving. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See Electric Power. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B:
As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Accordingly, claims 1 and 4-9 recite an abstract idea. For at least these reasons the claims are not patent eligible.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: 
While Wei Yang, U.S. Pre–Grant publication 20100226765, discloses "[0038] The experimental results for the turbomolecular pump apparatus 100 support the pumping performance and fabrication feasibility... performance of the turbomolecular pump apparatus 100 utilizing Monte Carlo simulation for 160 stages at 300 m/s, or approximately 640 kRPM for a disk diameter of 9 mm, and a pump speed greater than 100 cc/s for 100 μm microblades height project an increased compression ratio greater than 108",
and Robert Baseman, U.S. Pre–Grant publication 20040059627, discloses '[0077]… Monte Carlo simulation can be used to "stress test" proposed supply chain designs, testing their robustness to different foreign exchange rate scenarios",
none of these references taken either alone or in combination and with the prior art of record disclose
claims 1, 7, 8 and 9, "… until a performance criterion is met… solving the mixed-integer programming optimization problem using a feasibility pump technique embedded in a Monte Carlo simulation… initializing… Monte-Carlo simulation parameters… neighborhood functions and a measure of fractionality, and performing iterative calls to the optimization solver until a stopping condition is met…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		3/11/2022Primary Examiner, Art Unit 2146